DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 11/18/2020 for application number 16/952,059. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 2 – 21 are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	The claims, as drafted, depend from “the system of claim 8.”  However, claim 8 is a dependent method claim.  It appears that the claims should depend from independent system claim 15.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 2 – 4, 6, 15 - 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (Foreign Publication WO 2014/007813 A1) (Maes hereinafter) in view of Rathod (U.S. Publication 2016/0132608) (Rathod hereinafter) and Georgakopoulos et al. (U.S. Publication 2002/0055849) (Georgakopoulos hereinafter).
11.	As per claim 2, Maes teaches a computer-implemented method comprising:
receiving a request to execute a software recipe [“referring to Fig. 2 in conjunction with Fig. 1, in accordance with exemplary implementations, a technique 100 includes providing (block 104) a catalog to offer a cloud service to manage the lifecycle of a group of at least one existing cloud service and associating (block 106) a service blueprint with the offered cloud service to orchestrate API(s) to manage the lifecycle. The technique 100 includes receiving (block 110) user selection of the offered cloud service and executing (block 114) recipes associated with the service blueprint to deliver the selected cloud service,” ¶ 0033].
Maes does not explicitly disclose but Rathod discloses from a first user via a group-chat channel of a first software application, the group-chat channel allowing communication among multiple users [“User can enter, input, edit, update, search, match, filter, attach and select from one or more types of lists 402 including connections or contacts list, locations list, categories or keywords or phrases or domain or subject specific pre-created request(s) data or taxonomy or ontology or semantic syntax list & user or system created various types of lists, select keyword(s) via auto-fill list(s), select from historical request data, select from structured data of database(s), prepare, import, select, use & attach one or more types of multimedia data including one or more videos, images, voice, sounds, photos, URLs, links, files, documents, objects and like, select from suggested request data & templates and sent one or more request(s) and/or request(s) data 401 to Anybody to Anybody Connections, Messaging & Communication Server(s) 115 for determining request data 401 specific matched users from pool of users of Anybody to Anybody Connections, Messaging & Communication network(s) 115 and establishing connections among/between requestor(s) and matched or determined users of network(s) and enabling requestor(s) and connected users to send messages, communicate with each other, participate activities of each others, share contents with each other, conduct collaborative activities, actions, events, interactions, transactions, searching, viewing, workflow, tasks and like.” ¶ 0141].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes and Rathod available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes to include the capability of enabling and managing user communication connections as taught by Rathod, thereby providing a mechanism to enhance system efficiency and usability by facilitating real-time communication channels among users based on user request data [Rathod ¶ 0008].
Maes and Rathod do not explicitly disclose but Georgakopoulos discloses determining a first connection to a second software application for the first user based on an identity of the first user [“Turning now to FIG. 5A, an embodiment of an activity placeholder or abstract activity 501 according to one embodiment of the invention is depicted. An activity placeholder is a novel abstract activity type that enables the specification of activities whose concrete types and/or implementation may be unknown at the time a process 500 is specified. An activity placeholder may be declared at any point in a process specification where an activity could be declared. Activity placeholders may be replaced at runtime by specific activities.” ¶ 0048];
retrieving first connection details of the first connection to the second software application from a recipe connection data store [“Resolution policy 504 may be implemented as a selection policy or a construction policy. A selection policy ensures syntactic (i.e., signature) and semantic compatibility by providing means for selecting appropriate replacement activities for the placeholder from a pool of activity types. Selection policies may range from the user making a simple choice from a menu of activity types to a full-blown process. A construction policy provides syntactic and semantic compatibility to the placeholder by creating the appropriate activity type to replace a placeholder,” ¶ 0050]; and
executing the software recipe using the first connection details in place of a connection placeholder for the first connection to the second software application [“Activity placeholders may be replaced at runtime by specific activities,” ¶ 0048].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod and Georgakopoulos available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes and Rathod to include the capability of workflow modeling and substitution as taught by Georgakopoulos, thereby providing a mechanism to enhance system efficiency and usability by allowing a flexible capability to select from available recipe/workflow assets at runtime [Georgakopoulos ¶ 0017].
12.	As per claim 3, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Georgakopoulos further teaches determining that the software recipe includes the connection placeholder for a connection to the second software application [“Turning now to FIG. 5A, an embodiment of an activity placeholder or abstract activity 501 according to one embodiment of the invention is depicted. An activity placeholder is a novel abstract activity type that enables the specification of activities whose concrete types and/or implementation may be unknown at the time a process 500 is specified. An activity placeholder may be declared at any point in a process specification where an activity could be declared. Activity placeholders may be replaced at runtime by specific activities.” ¶ 0048]; and
in response to determining that the software recipe includes the connection placeholder, determining that the first connection to the second software application exists for the first user [“Activity placeholder 501 may include a resolution policy 504. Activity placeholder 501 is similar to any other activity variable in a process, but its type is left unspecified at process specification time. At runtime, resolution policy 504 of activity placeholder 501 determines a specific activity type 502 from an available pool of specified activity types to be substituted for placeholder activity 501. Resolution policy 504 is specified to ensure syntactic and semantic compatibility between the placeholder and the activity type that eventually replaces it.” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod and Georgakopoulos available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes and Rathod to include the capability of workflow modeling and substitution as taught by Georgakopoulos, thereby providing a mechanism to enhance system efficiency and usability by allowing a flexible capability to select from available recipe/workflow assets at runtime [Georgakopoulos ¶ 0017].
13. 	As per claim 4, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Rathod further teaches wherein determining the first connection to the second software application is based on the request received from the first user via the group-chat channel [“In one embodiment present invention enabling user(s) to send request(s) data 401 for connecting with other users of network(s); determining user(s) of network(s) based on request(s) data; and enabling requestor user(s) and determined user(s) of network(s) to connecting, communicating, collaborating, sharing, searching, creating social network(s). participating with activities of and messaging with each other (s).” ¶ 0020].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes and Rathod available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes to include the capability of enabling and managing user communication connections as taught by Rathod, thereby providing a mechanism to enhance system efficiency and usability by facilitating real-time communication channels among users based on user request data [Rathod ¶ 0008].
14.	As per claim 6, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Rathod further teaches wherein determining the first connection to the second software application includes: determining one or more of a user profile and a password of the first user associated with the second software application [“determining, matching, identifying users or receivers for connecting requester(s) with matched user(s) of network(s) based on plurality types of factors including matching sender user's profile, user data, activities, actions, interactions, behavior, purpose, locations, events & transactions data, location, message(s) contents with prospective receiving users or users of network(s) data, preferences, privacy settings, profile, location, activities, actions, interactions, behavior, purpose, locations, events & transactions data, calculating points & ranks earned by sender(s) and/or prospective receivers or users of network(s) for identifying & determining targeted receiving users or users of network(s) for connecting requestor with matched or determined users of network(s),” ¶ 0045].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes and Rathod available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes to include the capability of enabling and managing user communication connections as taught by Rathod, thereby providing a mechanism to enhance system efficiency and usability by facilitating real-time communication channels among users based on user request data [Rathod ¶ 0008].
15.       As per claim 15, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 2 above.
16.       As per claim 16, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 4 above.
17.       As per claim 17, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.       As per claim 21, it is a media claim having similar limitations as cited in claims 2 and 3.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claims 2 and 3 above.
19.	Claims 5, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Driscoll et al. (U.S. Patent 9,088,563) (Driscoll hereinafter).
20.	As per claim 5, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 4.  Maes, Rathod and Georgakopoulos do not explicitly disclose but Driscoll discloses wherein determining the first connection to the second software application includes: determining the identity of the first user in the first software application based on the request to execute the software recipe received from the first user via the group-chat channel, the received request including a chat message from the first user in the group-chat channel [“responsive to a prespecified initiating action of the user pertaining to one of the front end system and the back end system, selectively, generating a virtual token using the specified identification code wherein the virtual token has a specified relationship with the specified identification code including one of being derived from the specified identification code or comprises the specified identification code, wherein a ticket record associated with the specified identification code is updated to include the virtual token and wherein the virtual token generated is unique; delivering the virtual token to the user, wherein the user accumulates one or more of the unique virtual tokens generated using the specified identification code; prompting a dialog with the user by an instance of a workflow agent to present the delivered virtual token to a validating component associated with at least one of the front end computer system and the back end computer system, wherein the validating component is configured to verify the validity of the delivered virtual token; and responsive to the validity of the delivered virtual token being verified, authenticating the user to access the specified target endpoint,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Georgakopoulos and Driscoll available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes and Georgakopoulos to include the capability of multi-factor authentication as taught by Driscoll, thereby providing a mechanism to facilitate system security by automating multiple authentication steps in the workflow development and execution process [Driscoll col. 1, lines 60 - 62].
21.	As per claim 9, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes, Rathod and Georgakopoulos do not explicitly disclose but Driscoll discloses wherein the request from the first user is received using an interaction bot that scans messages in the group-chat channel, detects one or more triggers of the software recipe in the messages in the group-chat channel, and identifies the first user [“responsive to a prespecified initiating action of the user pertaining to one of the front end system and the back end system, selectively, generating a virtual token using the specified identification code wherein the virtual token has a specified relationship with the specified identification code including one of being derived from the specified identification code or comprises the specified identification code, wherein a ticket record associated with the specified identification code is updated to include the virtual token and wherein the virtual token generated is unique; delivering the virtual token to the user, wherein the user accumulates one or more of the unique virtual tokens generated using the specified identification code; prompting a dialog with the user by an instance of a workflow agent to present the delivered virtual token to a validating component associated with at least one of the front end computer system and the back end computer system, wherein the validating component is configured to verify the validity of the delivered virtual token; and responsive to the validity of the delivered virtual token being verified, authenticating the user to access the specified target endpoint,” cl. 1; workflow agent mapped to interaction bot].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Driscoll available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of multi-factor authentication as taught by Driscoll, thereby providing a mechanism to facilitate system security by automating multiple authentication steps in the workflow development and execution process [Driscoll col. 1, lines 60 - 62].
22.       As per claim 20, it is a system claim having similar limitations as cited in claim 9.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 9 above.
23.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Sweet et al. (U.S. Publication 2018/0359264) (Sweet hereinafter).
24.	As per claim 7, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes further teaches receiving an initial request to execute an operation of the software recipe [“referring to Fig. 2 in conjunction with Fig. 1, in accordance with exemplary implementations, a technique 100 includes providing (block 104) a catalog to offer a cloud service to manage the lifecycle of a group of at least one existing cloud service and associating (block 106) a service blueprint with the offered cloud service to orchestrate API(s) to manage the lifecycle. The technique 100 includes receiving (block 110) user selection of the offered cloud service and executing (block 114) recipes associated with the service blueprint to deliver the selected cloud service,” ¶ 0033].
Maes does not explicitly disclose but Rathod discloses from a second user via the group-chat channel [“User can enter, input, edit, update, search, match, filter, attach and select from one or more types of lists 402 including connections or contacts list, locations list, categories or keywords or phrases or domain or subject specific pre-created request(s) data or taxonomy or ontology or semantic syntax list & user or system created various types of lists, select keyword(s) via auto-fill list(s), select from historical request data, select from structured data of database(s), prepare, import, select, use & attach one or more types of multimedia data including one or more videos, images, voice, sounds, photos, URLs, links, files, documents, objects and like, select from suggested request data & templates and sent one or more request(s) and/or request(s) data 401 to Anybody to Anybody Connections, Messaging & Communication Server(s) 115 for determining request data 401 specific matched users from pool of users of Anybody to Anybody Connections, Messaging & Communication network(s) 115 and establishing connections among/between requestor(s) and matched or determined users of network(s) and enabling requestor(s) and connected users to send messages, communicate with each other, participate activities of each others, share contents with each other, conduct collaborative activities, actions, events, interactions, transactions, searching, viewing, workflow, tasks and like.” ¶ 0141].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes and Rathod available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes to include the capability of enabling and managing user communication connections as taught by Rathod, thereby providing a mechanism to enhance system efficiency and usability by facilitating real-time communication channels among users based on user request data [Rathod ¶ 0008].
Maes, Rathod and Georgakopoulos do not explicitly disclose but Sweet discloses determining that the second user is not authorized to request the operation of the software recipe with the second software application; and requesting, via the group-chat channel, approval by an authorized user for the operation of the software recipe with the second software application; the first user is the authorized user; and the request to execute the software recipe from the first user includes the approval [“This enacting further comprises obtaining authorization from a second authorization contact associated with the corresponding workflow template. An alert regarding the corresponding workflow template is pushed through a second established trust channel to a second remote device associated with the second authorization contact without user intervention by the second authorization contact.” ¶ 0018; workflow mapped to software recipe, trust channel mapped to group chat channel].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Sweet available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of intrusion prevention as taught by Sweet, thereby providing a mechanism to facilitate system security by establishing authentication steps in the workflow development and execution.
25.       As per claim 18, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 7 above.
26.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Shridhar et al. (U.S. Publication 2014/0379609) (Shridhar hereinafter).
27.	As per claim 8, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes, Rathod and Georgakopoulos do not explicitly disclose but Shridhar discloses wherein the software recipe is executed by a software recipe manager communicatively coupled with the first software application and the second software application [“Controller (320): in one embodiment, the Controller is a singleton entity responsible for deciding where the data has to be routed for handling. It will subscribe to all the Listener communication-channels for notification upon arrival of any data. Whenever any Listener communication-channel raises an event, the Controller receives the message-data and based on the keywords, identifies the business and the workflows. The Controller extracts keywords from the SMS to determine what kind of message has been received.” ¶ 0046, fig. 3; controller mapped to recipe manager]; and the software recipe manager manages recipe connections for a plurality of users associated with the group-chat channel and the software recipe, the recipe connections for the plurality of users including the first connection of the first user [“the system comprises a first communication channel from a one or more communication channels for receiving the SMS from a user at a computing system, a controller in the computing system for identifying the business and a one or more workflows of the identified business from the received SMS, executing the identified one or more workflows said executing comprising--a parser in the computing system for converting the received SMS into a request data structure relating to the identified business and each of the identified one or more workflows, a one or more filters in the computing system for determining if the request data structure is free of errors, when the one or more filters determine that the request data structure is free of errors,--an event handler in the computing system for performing the business transaction using the request data structure, the event handler for preparing a response data structure from the request data structure, a formatter in the computing system for preparing a text response for the SMS based on the response data structure prepared by the event-handler; and a second communication channel from the one or more communication channels for transmitting the prepared text response to the user.” ¶ 0006].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Shridhar available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of communication management as taught by Shridhar, thereby providing a mechanism to facilitate system efficiency by establishing automated message communication capabilities.
28.       As per claim 19, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 8 above.
29.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Driscoll and Iba et al. (U.S. Publication 2009/0059946) (Iba hereinafter).
30.	As per claim 10, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes, Rathod and Georgakopoulos do not explicitly disclose but Driscoll discloses receiving, by a virtual agent, a chat message in the group-chat channel of the first software application; extracting, by the virtual agent, the first request to execute the software recipe from the chat message [“responsive to a prespecified initiating action of the user pertaining to one of the front end system and the back end system, selectively, generating a virtual token using the specified identification code wherein the virtual token has a specified relationship with the specified identification code including one of being derived from the specified identification code or comprises the specified identification code, wherein a ticket record associated with the specified identification code is updated to include the virtual token and wherein the virtual token generated is unique; delivering the virtual token to the user, wherein the user accumulates one or more of the unique virtual tokens generated using the specified identification code; prompting a dialog with the user by an instance of a workflow agent to present the delivered virtual token to a validating component associated with at least one of the front end computer system and the back end computer system, wherein the validating component is configured to verify the validity of the delivered virtual token; and responsive to the validity of the delivered virtual token being verified, authenticating the user to access the specified target endpoint,” cl. 1]; and calling, by the virtual agent, the software recipe based on the first request to execute the software recipe [“At step 136, the user 120 logs on to the workflow agent instance, in order to carry out a task pertaining to the service ticket of service request 112.” col. 5, lines 31 – 33, fig. 3; “a logon credential is sent to specified target endpoint 154, at workflow step 150, and the user is granted access to the specified target endpoint at Step 152. The user can then use the specified target endpoint in furtherance of tasks, such as those set forth at 156, which advance or assist resolution of the service request 112,” col. 5, lines 56 – 61].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Driscoll available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of multi-factor authentication as taught by Driscoll, thereby providing a mechanism to facilitate system security by automating multiple authentication steps in the workflow development and execution process [Driscoll col. 1, lines 60 - 62].
Maes, Rathod, Georgakopoulos and Driscoll do not explicitly disclose but Iba discloses receiving, by the virtual agent, a recipe result from the second software application based on the first request to execute the software recipe [“FIG. 8 is a flow diagram illustrating techniques for executing a valid return action in a workflow, according to an embodiment of the present invention. Step 802 includes obtaining a request from a requesting workflow user to return a task to a previous workflow user.” ¶ 0063]; and
providing, by the virtual agent, the recipe result from the second software application for display to the first user on the group-chat channel of the second software application [“Step 808 includes displaying the one or more valid return destinations to the requesting workflow user. Step 810 includes executing a valid return action, wherein the requesting workflow user selects one of the one or more valid return destinations.” ¶ 0067].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos, Driscoll and Iba available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod, Georgakopoulos and Driscoll to include the capability of backward routing in a workflow system as taught by Iba, thereby providing a mechanism to facilitate system efficiency by automating processing steps in the workflow routing and execution process [Iba ¶ 0008].
31.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Jaudon et al. (U.S. Publication 2013/0205373) (Jaudon hereinafter).
32.	As per claim 11, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes, Rathod and Georgakopoulos do not explicitly disclose but Jaudon discloses wherein the first connection details include an access token associated with the first user; the access token enables the first connection for the first user between the software recipe and the second software application; and
the first connection is authenticated using the access token [“In certain examples, at least one of the workflow events from which the authentication flow is selected comprises a workflow event associated with a second user and a second virtual session. In certain examples, the received workflow events may include at least one workflow event indicating that an access token associated with the user has been received at a workflow device in communication with one of the terminal devices.” ¶ 0010].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Jaudon available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of workflow authentication as taught by Jaudon, thereby providing a mechanism to facilitate system efficiency by streamlining steps in the workflow authentication process typically conducted manually [Jaudon ¶ 0002].
33.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maes and Georgakopoulos in further view of Twist et al. (U.S. Publication 2017/0147190) (Twist hereinafter) and vom Scheidt et al. (U.S. Publication 2008/0027781) (vom Scheidt hereinafter).
34.	As per claim 12, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Georgakopoulos further teaches receiving user input from the third user tagging a recipe connection to the second software application for the software recipe as late bindable [“Activity placeholder 501 may include a resolution policy 504. Activity placeholder 501 is similar to any other activity variable in a process, but its type is left unspecified at process specification time. At runtime, resolution policy 504 of activity placeholder 501 determines a specific activity type 502 from an available pool of specified activity types to be substituted for placeholder activity 501. Resolution policy 504 is specified to ensure syntactic and semantic compatibility between the placeholder and the activity type that eventually replaces it.” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod and Georgakopoulos available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes and Rathod to include the capability of workflow modeling and substitution as taught by Georgakopoulos, thereby providing a mechanism to enhance system efficiency and usability by allowing a flexible capability to select from available recipe/workflow assets at runtime [Georgakopoulos ¶ 0017].
Maes, Rathod and Georgakopoulos do not explicitly disclose but Twist discloses receiving user input from a third user identifying a trigger condition and an action response for the software recipe, one or more of the trigger condition and the action response using the first connection to the second software application [“Application designer 110 is configured to generate a first user interface 114 displayed in display screen 108. First user interface 114 is interacted with by a developer to generate a user application GUI 118. User application GUI 118 may be created to display information, provide inputs for data, and display interactive controls. When generating user application GUI 118, the developer may configure a control (a user interface element) to trigger workflow logic 120 during runtime. As such, application designer 110 may invoke workflow generator 112 to generate a second user interface 116 displayed in display screen 108. Second user interface 116 is interacted with by the developer to generate workflow logic 120. For example, the developer may insert and sequence a plurality of workflow steps in workflow logic 120, with one or more of the steps being associated with a local or network-based application. When completed, the user application may be packaged by application development tool 106 to include user application GUI 118 and workflow logic 120. The user application may subsequently be invoked at runtime by an end user.” ¶ 0039]; and
responsive to the software recipe being tagged as late bindable, storing the connection placeholder in association with the one or more of the trigger condition and the action response of the software recipe in a recipe connection data store [“In step 1502, a variable of the workflow logic is enabled to be designated as early binding or late binding,” ¶ 0087; “Accordingly, in the above described manner, workflow steps may be selected for inclusion in a workflow. In embodiments, logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values determined in earlier workflow steps,” ¶ 0088].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Twist available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of workflow development as taught by Twist, thereby providing a mechanism to facilitate system development by automating steps in the workflow development process typically conducted manually [Twist ¶ 0002].
Maes, Rathod, Georgakopoulos and Twist do not explicitly disclose but vom Scheidt  discloses the third user having an administrative access level [“Now referring to FIG. 1A there is shown a flow diagram of the method and/or functionalities at the administrative level of that portion of the process concerning the management of workflow such as defining status levels and user status updating rights, identifying files belonging to the workflow monitoring/statusing process, and assigning files belonging to the workflow monitoring process.” ¶ 0028].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos, Twist and vom Scheidt available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod, Georgakopoulos and Twist to include the capability of workflow project control as taught by vom Scheidt, thereby providing a mechanism to facilitate system development and integrity by controlling and monitoring file and resource access in large systems with multiple, changing developers over periods of time [vom Scheidt ¶ 0009].
35.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Twist.
36.	As per claim 13, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes and Georgakopoulos do not explicitly disclose but Twist discloses facilitating authentication of the first user by the second software application [“the developer may be requested to provide credential information in association with first workflow step 902 so that when first workflow step 902 is performed during runtime, the data may be accessed. As shown in FIG. 9, a control 912 may be provided (e.g., a link, etc.) that enables the developer to enter or change the credentials associated with first workflow step 902. For instance, the developer may touch, click on, etc., control 912 to be enabled to enter and verify the credential information with respect to the associated application,” ¶ 0073]; receiving, from the second software application, the first connection details of the first connection to the second software application [“Application designer 110 is configured to generate a first user interface 114 displayed in display screen 108. First user interface 114 is interacted with by a developer to generate a user application GUI 118. User application GUI 118 may be created to display information, provide inputs for data, and display interactive controls. When generating user application GUI 118, the developer may configure a control (a user interface element) to trigger workflow logic 120 during runtime. As such, application designer 110 may invoke workflow generator 112 to generate a second user interface 116 displayed in display screen 108. Second user interface 116 is interacted with by the developer to generate workflow logic 120. For example, the developer may insert and sequence a plurality of workflow steps in workflow logic 120, with one or more of the steps being associated with a local or network-based application. When completed, the user application may be packaged by application development tool 106 to include user application GUI 118 and workflow logic 120. The user application may subsequently be invoked at runtime by an end user.” ¶ 0039]; and storing the first connection details of the first connection to the second software application in a recipe connection data store in association with the first user [“In step 1502, a variable of the workflow logic is enabled to be designated as early binding or late binding,” ¶ 0087; “Accordingly, in the above described manner, workflow steps may be selected for inclusion in a workflow. In embodiments, logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values determined in earlier workflow steps,” ¶ 0088].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Twist available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of workflow development as taught by Twist, thereby providing a mechanism to facilitate system development by automating steps in the workflow development process typically conducted manually [Twist ¶ 0002].
37.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maes, Rathod and Georgakopoulos in further view of Prabhakara et al. (U.S. Publication 2018/0083825) (Prabhakara hereinafter).
38.	As per claim 14, Maes, Rathod and Georgakopoulos teach the computer-implemented method of claim 2.  Maes further teaches wherein executing the software recipe includes: generating a recipe result using the first connection of the first user to the second software application [“referring to Fig. 2 in conjunction with Fig. 1, in accordance with exemplary implementations, a technique 100 includes providing (block 104) a catalog to offer a cloud service to manage the lifecycle of a group of at least one existing cloud service and associating (block 106) a service blueprint with the offered cloud service to orchestrate API(s) to manage the lifecycle. The technique 100 includes receiving (block 110) user selection of the offered cloud service and executing (block 114) recipes associated with the service blueprint to deliver the selected cloud service,” ¶ 0033].
Maes, Rathod and Georgakopoulos do not explicitly disclose but Prabhakara discloses providing the recipe result of the software recipe to the first user on the first software application, the first software application being distinct from the second software application [“Examples of the one or more techniques that may be used to simulate the client process execution of the one or more processes may include, but are not limited to, Monte Carlo simulation, Finite State Machine (FSM), and/or Support Vector Machine (SVM). In an embodiment, a result of the simulation may be presented as a visual workflow output with associated performance metrics to the user of the first user computing device 106, via the user interface of the first user computing-device 106,” ¶ 0095].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Maes, Rathod, Georgakopoulos and Prabhakara available before the effective filing date of the claimed invention, to modify the capability of managing a multitenant cloud service as disclosed by Maes, Rathod and Georgakopoulos to include the capability of client process execution as taught by Prabhakara, thereby providing a mechanism to facilitate system development by returning results and metrics associated with workflow execution to the initiating user.
Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193